DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily Senn on 8/26/2022.
IN THE CLAIMS as filed 8/30/2021:
Replace Claim 1 with:
1.	A steering wheel for a vehicle, comprising:
	a boss portion connected to a rotation shaft;
	a grip portion;
	a spoke portion connecting the boss portion to the grip portion;
	wherein a portion of the grip portion includes:
a metal core material with a coating layer covering and contacting an outer peripheral surface of the metal core material, the coating layer including a first plurality of recesses and a second plurality of recesses;		
a light bar unit comprising a cover portion exposed on an upper surface side of the portion of the grip portion and a mounting portion;
a first plurality of mounting fitting portions extending from the mounting portion and inserted into and received by the first plurality of recesses of the coating layer;
a second plurality of mounting fitting portions extending from the cover portion, through the mounting portion, and inserted into and received by the second plurality of recesses of the coating layer.
Replace Claim 2 with:
The steering wheel according to claim 1, wherein the light bar unit further comprises:
a substrate attached to a lower surface of the mounting portion;
a LED attached to the substrate;
a light guide body.
Replace Claim 3 with:
The steering wheel according to claim 1, wherein:
the second plurality of recesses are disposed at circumferential ends of the portion of the grip portion;
the first plurality of recesses are disposed circumferentially between the circumferential ends of the portion of the grip portion.
Replace Claim 4 with:
The steering wheel according to claim 3, wherein:
the metal core material of the portion of the grip portion includes a bent portion disposed circumferentially between each of the circumferential ends of the portion of the grip portion and the first plurality of recesses such that the metal core material transitions from having a center disposed on an exterior half of the portion of the portion of the grip portion at the circumferential ends of the portion of the grip portion to having a center disposed on an interior half of the portion of the grip portion.
Replace Claim 5 with:
A steering wheel for a vehicle, comprising:
	a boss portion connected to a rotation shaft;
	a grip portion;
	a spoke portion connecting the boss portion to the grip portion;
	a portion of the grip portion includes:
	circumferential ends;
a metal core material with a coating layer covering and contacting an outer peripheral surface of the metal core material, the coating layer including a first plurality of recesses and a second plurality of recesses;		
a cover portion exposed on an upper surface side of the portion of the grip portion and a mounting portion;
a first plurality of mounting fitting portions and a second plurality of mounting fitting portions extending from the mounting portion and inserted into and received by the first plurality of recesses and second plurality of recesses of the coating layer, respectively;
the metal core material includes a bent portion disposed circumferentially between each of the circumferential ends and the first plurality of recesses such that the metal core material transitions from having a center disposed on an exterior half of the portion of the portion of the grip portion at the circumferential ends of the portion of the grip portion to having a center disposed on an interior half of the portion of the grip portion, the exterior half disposed towards a front of the vehicle and the interior half disposed towards a rear of the vehicle.
Replace Claim 6 with:
The steering wheel according to claim 5, wherein the mounting portion further comprises:
a substrate;
a LED attached to the substrate;
a light guide body.
Replace Claim 7 with: 
The steering wheel according to claim 5, wherein each of the first plurality of mounting fitting portions and the second plurality of mounting fitting portions includes a pedestal portion, neck portion, and head portion.
Replace Claim 8 with:
The steering wheel according to claim 7, wherein each of the first plurality of recesses and the second plurality of recesses includes a wide width portion, configured to receive the head portions of the first plurality of mounting fitting portions and the second plurality of mounting fitting portions, and a narrow width portion, configured to receive the neck portions of the first plurality of mounting fitting portions and the second plurality of mounting fitting portions.
Add the following as a new Claim 9:
The steering wheel according to claim 5, the mounting portion including a plurality of insertion holes configured to receive a plurality of locking pieces of the cover portion.
Add the following as a new Claim 10:
The steering wheel according to claim 9, the mounting portion including a plurality of protrusion portions extending into the plurality of insertion holes, the plurality of locking pieces including a plurality of locking holes, the plurality of protrusion portions configured to engage with the plurality of locking holes.
Reasons for Allowance
	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1 and 5 as amended above.
Re 1/5 as presented above, Gardner (US 2016/0025281) discloses: a steering wheel (see fig 5A) for a vehicle, comprising: a boss portion connected to a rotation shaft; a grip portion; a spoke portion connecting the boss portion to the grip portion; wherein a portion of the grip portion includes (see fig 5A): a metal core material (202) with a coating layer (95) covering and contacting an outer peripheral surface of the metal core material, the coating layer including a first plurality of recesses and a second plurality of recesses (recesses are holes that receive 87; Gardner discloses a plurality of 206 on each side of 202 and thus there are a plurality of recesses on each side of 95); a light (93 is light) bar unit comprising a cover portion (40) exposed on an upper surface side of the portion of the grip portion and a mounting portion (80); a first plurality of mounting fitting portions (87) extending from the mounting portion and inserted into and received by the first plurality of recesses of the coating layer. However, Gardner does not disclose: a second plurality of mounting fitting portions extending from the cover portion, through the mounting portion, and inserted into and received by the second plurality of recesses of the coating layer as required by Claim 1. Furthermore, providing Gardner with the limitation would require a substantial redesign and reconstruction. For example, no portion of the cover portion (40) extends above the coating layer in such a manner that would allow a mounting fitting portion extending downwards from the cover portion to connect with the coating layer. Figure 5A of Gardner illustrates the metal core material (202) disposed below the cover portion and thus providing the cover portion with any mounting fitting portions extending downwardly would interfere with the metal core material instead of being received within any plurality of recesses contained within the coating layer. Additionally, Gardner does not disclose the bent portions as required by Claim 5.
	Re 1/5, Xu (US 2007/0137413) discloses: a steering wheel (see fig 13 or 14) for a vehicle, comprising: a boss portion connected to a rotation shaft; a grip portion; a spoke portion connecting the boss portion to the grip portion; wherein a portion of the grip portion includes (see fig 13 or 14): a metal core material (4) with a coating layer (3) covering and contacting an outer peripheral surface of the metal core material, the coating layer including a first plurality of recesses and a second plurality of recesses (recesses are holes that receive 13/13B); a cover portion (14/15) exposed on an upper surface side of the portion of the grip portion and a mounting portion (16); a second plurality of mounting fitting portions extending from the cover portion, through the mounting portion, and inserted into and received by the second plurality of recesses of the coating layer. However, Gardner does not disclose: a light bar unit; a first plurality of mounting fitting portions extending from the mounting portion and inserted into and received by the first plurality of recesses of the coating layer, as required by Claim 1. Furthermore, providing Gardner with a light bar unit and mounting fitting portions would require a substantial reconstruction and redesign. Additionally, Xu does not disclose the bent portions as required by Claim 5.
Re the limitations “first plurality of recesses” and “second plurality of recesses,” while the limitations do not have explicit antecedent basis within the specification of the instant application, the limitations do not constitute new matter. For example, the specification of the instant application sets forth a plurality of recesses for the coating layer with reference character (40), and then the specification of the instant application further subdivides the plurality of recesses (40) into spoke side fitting portions (40S) and central fitting protrusion portions (40C). 
It is understood that within Claim 1 the second plurality of recesses refer to elements (40S) and the first plurality of recesses refer to elements (40C). For example, paragraph [0045] of the specification of the instant application discloses that, as illustrated in Figure 19, the cover side fitting protrusions (73) are inserted into spoke side fitting portions (40S). Accordingly, it is understood that the second plurality of recesses correspond to elements (40S) and the second plurality of mounting fitting portions corresponds to elements (73), however, this is not meant to be limiting. For example, while Figure 8 of the instant application illustrates two of the second plurality of recesses (40S), one disposed at each of the circumferential ends, Claim 1 does not recite the specific location and thus the second plurality of recesses could have other locations within a device set forth in Claim 1. In the instant case, the limitations “first” and “second” are used to differentiate similarly named yet different features that are clearly disclosed by the instant application.
 Similarly, it is understood that within Claim 5 the first plurality of recesses refers to elements (40C) and the second plurality of recesses refer to elements (40S). For example, Figure 8 of the instant application clearly illustrates elements (40C), the bent portions, and the circumferential ends and that the bent portions are disposed between the circumferential ends and elements (40C). Accordingly, the first plurality of recesses corresponds to elements (40C). In the instant case, the limitations “first” and “second” are used to differentiate similarly named yet different features that are clearly disclosed by the instant application.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656